Citation Nr: 1218313	
Decision Date: 05/23/12    Archive Date: 05/31/12

DOCKET NO.  10-12 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Veteran represented by:	Nevada Office of Veterans' Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran had active service from February to May 1980.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

A videoconference Board hearing was held at the RO in September 2010 before the undersigned Acting Veterans Law Judge and a copy of the hearing transcript has been added to the record. 


FINDING OF FACT

The evidence of record does not demonstrate that the Veteran has a current lumbar spine disability that is related etiologically to active service.


CONCLUSION OF LAW

The criteria for service connection for a lumbar spine disability have not been met.  38 U.S.C.A. § 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

In a letter issued in September 2008, VA notified the appellant of the information and evidence needed to substantiate and complete his claim, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter informed the appellant to submit medical evidence relating the claimed disability to active service and noted other types of evidence the Veteran could submit in support of his claim.  The Veteran also was informed of when and where to send the evidence.  After consideration of the contents of this letter, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As will be explained below in greater detail, the evidence does not support granting service connection for a lumbar spine disability.  Because the Veteran was fully informed of the evidence needed to substantiate this claim, any failure of the RO to notify the Veteran under the VCAA cannot be considered prejudicial.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The claimant also has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Additional notice of the five elements of a service-connection claim was provided in the September 2008 VCAA notice letter, as is now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

With respect to the timing of the notice, the Board points out that the Veterans Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, the September 2008 VCAA notice letter was issued prior to the currently appealed December 2008 rating decision; thus, this notice was timely.  Because the appellant's claim is being denied in this decision, any question as to the appropriate disability rating or effective date is moot.  See Dingess, 19 Vet. App. at 473.

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the Board.  It appears that all known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  The Veteran also does not contend, and the evidence does not show, that he is in receipt of Social Security Administration (SSA) disability benefits such that a remand to obtain his SSA records is required. 

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Veterans Court held that 38 C.F.R. 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the Acting VLJ noted the basis of the prior determination and noted the element of the claim that was lacking to substantiate the claim for benefits.  The Acting VLJ specifically noted the issue as entitlement to service connection for a lumbar spine disability.  The Veteran was assisted at the hearing by an accredited representative from the Nevada Office of Veterans' Services.  The representative and the Acting VLJ then asked questions to ascertain whether the Veteran had submitted evidence in support of this claim.  In addition, the Acting VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  The representative specifically asked the Veteran about continuity of the Veteran's lumbar spine symptomatology since active service. 

Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the element necessary to substantiate the claim and the Veteran, through his testimony, demonstrated that he had actual knowledge of the element necessary to substantiate his claim for benefits.  The Veteran's representative and the Acting VLJ asked questions to draw out the evidence which related the Veteran's lumbar spine disability to active service, the only element of the claim in question.  As such, the Board finds that, consistent with Bryant, the Acting VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that any error in notice provided during the Veteran's hearing constitutes harmless error.  

As to any duty to provide an examination and/or seek a medical opinion, the Board notes that in the case of a claim for disability compensation, the assistance provided to the claimant shall include providing a medical examination or obtaining a medical opinion when such examination or opinion is necessary to make a decision on the claim.  An examination or opinion shall be treated as being necessary to make a decision on the claim if the evidence of record, taking into consideration all information and lay or medical evidence (including statements of the claimant) contains competent evidence that the claimant has a current disability, or persistent or recurring symptoms of disability; and indicates that the disability or symptoms may be associated with the claimant's active service; but does not contain sufficient medical evidence for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) ; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran also has been provided with VA examination in January 2010 which addressed the contended causal relationship between the claimed disability and active service.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  VA also obtained a VHA opinion in December 2010 concerning the contended causal relationship between the Veteran's lumbar spine disability and active service.  Given that the pertinent medical history was noted by the examiners, these examination reports set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations.  Thus, the Board finds the examinations of record are adequate for rating purposes and additional examination is not necessary regarding the claims adjudicated in this decision.  See also 38 C.F.R. §§ 3.326, 3.327, 4.2.  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

The Veteran contends that he incurred a lumbar spine disability as a result of his active service.  Specifically, he alleges that his currently diagnosed lumbar spine osteoarthritis developed as a result of muscle spasms and functional back pain that occurred during his active service.  

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303 (2011).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b) (2011).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may be granted on a presumptive basis for certain chronic diseases, including arthritis, if they are shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  As discussed below, there is no evidence in this case to indicate that the Veteran's osteoarthritis of the lumbar spine was present to a compensable degree during active service or within one year of his separation from active service.  Thus, consideration of service connection for arthritis of the lumbar spine on a presumptive basis as a chronic disease is not warranted.

Service connection also may be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2011).

The Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for a lumbar spine disability.  With respect to the first required element to establish service connection - current disability - the Veteran was afforded a VA examination to determine the nature and etiology of his claimed lumbar spine disability in January 2010.  He was diagnosed as having intervertebral disc disease at L4-5 and degenerative joint disease of the lumbosacral spine.  His VA and private treatment records additionally reveal that he reported having chronic back pain beginning in January 2008 and that he was diagnosed with of osteoarthritis of the lumbar spine in February 2008.  Accordingly, the Board finds that the Veteran has a current lumbar spine disability and that, therefore, the first required element to establish service connection has been met.  

With respect to the second required element to establish service connection - an in-service disease or injury - a review of the Veteran's service treatment records shows that he sought treatment for low back pain in March 1980.  He was found to have a mild spasm in both paravertebral regions, L-S.  Examination revealed minimal discomfort, normal deep tendon reflexes, a normal straight leg raise test, and a normal heel-to-toe walking test.  He was diagnosed as having functional low back pain.  Later that same month, he again reported having pain in the left paravertebral, lumbar-sacral region.  The assessment was functional low back pain.  During an April 1980 report of medical treatment, he reported that he was being followed for ongoing low back pain.  The assessment was a muscle spasm.  His service treatment records also show that he underwent a Medical Board separation physical examination on April 22, 1980.  With the exception of enuresis, the examination revealed no clinical disability findings.  Nonetheless, as the Veteran has documented evidence of receiving treatment for low back spasms and functional pain during his active service, the Board will afford the Veteran the benefit of the doubt and find that the second required element to establish service connection has been met.

The Board must consider the final required element to establish service connection - a nexus between the Veteran's currently diagnosed lumbar spine disability and his in-service complaints of low back pain.  Here, the Board observes that the Veteran was afforded an orthopedic examination in connection with a claim for benefits administered by the Social Security Administration (SSA) in January 2007.  The Veteran reported to the SSA examiner that his mid and low back pain began three months prior to the examination.  He attributed the pain to the repetitive heavy lifting during his work as a delivery man.  The SSA examiner noted that the Veteran did not have a record of medical treatment or evaluation regarding his back pain.  The Veteran's complaint at that time included constant aching pain in the mid and low back without radicular pain or change of sensation in the legs.  He reported that his back pain worsened with any sitting, standing, or walking activities.  His pain was not affected with pushing, pulling or coughing.  His range of motion of the back was noted as normal, but painful.  The SSA examiner noted that the Veteran did not use a brace or a cane.  This examiner also noted that the Veteran's gait was normal, he could easily walk on his heels and toes, and he could perform a normal squatting maneuver without difficulty.  The Veteran groaned with pain during the entire examination.  No tenderness or muscle spasm was noted about the thoracic spine, lumbar spine, or buttocks.  Deep tendon reflexes at the knees and ankles, sensation, pedal pulses, and a straight leg raising test to 90 degrees were within normal limits.  X-rays of the thoracic and lumbar spine were normal, revealing no osteoarthritis, osteoporosis or fractures.  Normal bony alignment and well-maintained intervertebral disc spaces were also noted.  The impression was complaints of pain in the thoracic and lumbar spine without neurologic or mechanical deficit.  

The first post-service evidence showing that the Veteran sought treatment for any complaint of back pain is found in a January 2008 VA primary care outpatient progress note where the Veteran reported having chronic back pain.  He reported that he hurt his back while lifting medical supplies in Las Vegas, sometime around October 2006.  He also reported that he was not able to stand for very long before sciatica occurred.  The primary diagnosis was low back pain.  The plan was to obtain an X-ray of the Veteran's spine and schedule follow-up treatment.  

In a February 2008 VA outpatient progress note, the Veteran reported having chronic osteoarthritic pains.  He denied having any paresthesias of the lower extremities but indicated that he had experienced occasional left sciatica.  He was assessed as having a secondary diagnosis of chronic backaches with osteoarthritis.  The plan was to schedule the Veteran for an MRI of the spine and follow-up treatment.  

In April 2008, the Veteran reported to the VA primary care outpatient facility to obtain the results of an MRI performed on his spine.  During the consultation, he was found to have polyarthralgia, including in the spine, with an onset about two years previous to his consultation.  The primary diagnosis was polyarthralgia.  It was noted that his arthralgias and arthropathies were probably a combination of etiologies including osteoarthritis multi, degenerative joint disease (DJD) of the cervical and lumbar spine, and alcoholic polyneuorpathies.  He was diagnosed as having polyarthralgia during a July 2008 primary care outpatient consultation.  

The Veteran later sought treatment through a VA physical therapy consultation in January 2009.  A history of lumbar degenerative disc disease (DDD) with chronic low back pain was noted.  He was diagnosed as having lumber DDD and was noted to have a slight limitation of lumbar motion with pain increasing during prolonged postures and activity.  

During a January 2009 VA primary care consultation, the Veteran wondered if military activity had anything to do with his chronic back problems.  He reported having two injuries after his military service.  His secondary diagnosis was chronic back pain.  

The record reveals that the Veteran began receiving private chiropractic treatment, including for his back pain, in April 2009.  At that time, he reported incurring pain after moving heavy stuff and the next day he was unable to move after an hour.  A history of osteoarthritis and numbing to the left side was noted.  The record included a notation referring to the Veteran's basic training in 1980.  In a treatment report dated in September 2009, the Veteran's complaints were low back pain and lumbar radiculitis.  The Veteran reported injuring his low back during a military exercise in 1980 while on active service.  His back pain was aggravated by lifting, bending, driving, sitting, walking, standing, and changing body positions.  Examination revealed local pain in the lumbar region on straight leg raise and leg lowering.  Palpation of the lumbar spine and pelvic region revealed spastic paraspinal musculature and tenderness overlying the middle and lower ranges on both sides in addition to the midline.  Range of motion testing revealed limitation of motion with pain at 80 degrees of flexion, at 20 degrees of extension, at 20 degrees of both right and left lateral flexion, and at 20 degrees of both right and left rotation.  X-rays revealed the spine to be hyplordotic in formation.  Lumbar lordosis was measured at 25 degrees with 10 millimeters of posterior thoracic translation.  Additionally, a left anisomelia was revealed.  The assessment included lumbar pain and lumbar radiculitis.  

After examining the Veteran in April 2009, the chiropractor opined that, with the results of his examination and radiological studies, the Veteran's symptoms could be correlated directly to his reported in-service injury during basic training.  This clinician stated that, as a result of the injury, the Veteran could experience periods of exacerbation and or remission for symptoms that otherwise would not have been present had the injury not occurred.  Finally, this clinician indicated that she had arrived at her prognosis by correlating the Veteran's clinical picture with findings from studies in medical literature describing the outcome of patients who had suffered similar injuries.  

In April 2010, the Veteran's private chiropractor provided a nearly identical treatment report to her September 2009 report with an additional notation indicating that, in April 2010, the Veteran's symptoms and radiological findings had improved minimally and therefore he would continue rehabilitative care of the lumbar spine for temporary pain relief.  

A March 2010 note from Frank Toppo, M.D., reveals that the Veteran reported to Dr. Toppo that VA had rejected him for low back pain in March and April of 1980.  He also reported that he had been discharged from the military after 21/2 months of service.  As the Veteran did not have a job or medical insurance following his separation from service, he self-medicated with over-the-counter medications and alcohol.  Dr. Toppo diagnosed the Veteran as having chronic back pain.  The plan was to continue his follow-up treatment with VA.  

During a January 2010 VA spine examination, the Veteran reported to the examiner that he worked as an assistant driver for AC for 11/2 years and, afterward, he had been a painter on and off for about 30 years.  He had attended auto technology school for 18 months but had been fired from that type of work because he could not bend over and work under the hood.  He reported that he reinjured his back and that this resulted in SSA disability in 2008.  He had experienced back pain since active service.  He further reported that did not know that VA would take care of him and he did not have medical insurance so he always took over the counter products for his back pain.  His 2006 back injury had occurred on the job when he stepped into a van, his back went into a spasm, causing him to twist his back and fall backward.  He reported that, since that time, everything "broke loose."  His back pain was a constant knot like pain which intermittently went into spasms lasting 10 to 30 minutes and the pain would go down his back to his left buttock sporadically.  The VA examiner noted that the pain was located in the left sacroiliac joint area.  This examiner also noted severe spinal flare-ups occurring several times a day, exacerbated by lifting, standing, getting up from a lying position or sitting up, kneeling, twisting, or lifting his arms up to grab something heavy.  The Veteran was using a cane and reported that he could not walk more than a few yards.  

Examination of the Veteran's spine in January 2010 revealed lumbar flattening and scoliosis, spasms on the right and left sides, guarding on the right and left sides, pain with motion on the right and left sides, and tenderness on the left side.  Range of motion testing revealed flexion limited to 85 degrees, extension to 20 degrees, left lateral flexion to 30 degrees, left lateral rotation to 25 degrees, and right and left lateral rotation to 28 degrees.  Objective evidence of pain was noted following repetitive motion.  Lasegue's sign was positive for both sides.  X-rays revealed degenerative changes in the L4-5 disc consisting of some narrowing with osteophyte formation.  Posterior facet sclerosis was also present.  The Veteran was diagnosed as having possible L4 radiculopathy.  The examiner opined that the Veteran's current lumbar spine disability was less likely as not caused by or a result of a back injury or disability manifested by in-service complaints and findings.  The examiner's rationale was based on the Veteran's normal March 1980 evaluation during service where he was noted to have a full range of motion and normal straight leg raising and deep tendon reflex testing results with only functional back pain.  The January 2010 VA examiner also noted that, while the Veteran had a follow-up consultation in March 1980 for persistent back pain in the left paravertebral sacral region, the in-service examiner maintained that it was functional low back pain and no further complaints of back pain were noted during the Veteran's separation physical examination.  The January 2010 VA examiner also noted that there were no private medical records of back pain between 1980 and 2008 and, while the Veteran's CT scan had shown mild DJD of the thoracic spine, the most likely cause of his low back pain was the work related incident in 2006 which resulted in disc problems.

The Veteran's wife provided a statement in March 2010 in which she maintained that the Veteran had experienced back problems since they had met 22 years earlier.  She reported that he had attended a technological school in 1993 but had been fired 3 separate times after his graduation because he could not bend over to perform his duties as an auto technician.

During his September 2010 Board hearing, the Veteran testified that he had experienced back problems ever since he was discharged from service.  He also testified that he did not get treatment for his back pain until he found out he was eligible for VA benefits 28 years after his service.  He testified further that, during that time, he self-medicated with aspirin, Advil, rest, and alcohol.

In December 2011, a VHA physiatrist reviewed the Veteran's claims file and, based on the evidence of record, provided an opinion that the Veteran's current low back disability was not related to his active service.  In this opinion, the VHA clinician indicated that she concurred with the January 2010 VA examiner's opinion with respect to the facts that: the Veteran had a normal physical examination in March 1980 with the conclusion of functional back pain; a March 1980 follow-up consultation maintained that the Veteran had functional low back pain; the Veteran had a normal separation physical examination; there was no medical records available from 1980 to 2008, during which time the Veteran had various jobs of a physical nature; and there were no lumbar spine imaging records available from the Veteran's military service.  The VHA clinician also stated that she did not agree with the rationale provided by the Veteran's private chiropractor.  The basis for this disagreement was that, in medical practice, each patient's case is analyzed and managed individually and, while medical literature provides a knowledge base for practitioners, outcomes pertaining to individual patients cannot be extrapolated from the literature.  Finally, the VHA clinician stated that there was no scientific basis to establish that the Veteran's lumbar spine disability was a result of back injury during service and, in her opinion, the most likely cause of the Veteran's low back pain was his work related incident in 2006.

After a thorough review of the evidence of record, the Board cannot make a finding that the Veteran's current lumbar spine disability is related etiologically to his active service.  The Board acknowledges the Veteran's lay statements that his back disability can be attributed to his in-service duties and his noted in-service back spasms.  The Board observes in this regard that, while the Veteran is credible to report having experienced chronic back pain, as a lay person, he is not competent to provide opinions on a medical diagnosis or a nexus between his currently diagnosed back disability and his noted in-service back spasms.  See Layno, 6 Vet. App. at 469; see also Voerth v. West, 13 Vet. App. 117, 119 (1999).  

The Veterans Court has held that the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. App. 614 (1992). A medical opinion based upon an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993). A bare conclusion, even one reached by a medical professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  A bare transcription of lay history, unenhanced by additional comment by the transcriber, does not become competent medical evidence merely because the transcriber is a medical professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  The Veterans Court also has held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion." Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  

The Board notes that the September 2009 and April 2010 opinions provided by the Veteran's private chiropractor suggest that the Veteran's symptoms could be correlated directly to his reported in-service injury.  This clinician did not provide a clear rationale for her opinions, however.  She only stated that she had arrived at the prognosis by correlating the Veteran's clinical picture with findings from studies in medical literature.  She provided no information relating to clinical findings or reference to specific medical literature which indicates why the Veteran's current back disability may be related to service.  Further, the Board observes that this chiropractor referred to an in-service injury during the Veteran's basic training.  A review of the Veteran's service treatment records does not show any in-service back injury; instead, these records show that he suffered from back spasms leading to functional back pain.  Thus, the Board finds that the private chiropractor's September 2009 and April 2010 opinions are inadequate for rating purposes.  

In contrast, the Board finds that the opinion provided by the January 2010 VA examiner and the December 2011 VHA opinion are more credible as to the etiology of the Veteran's current back pain.  These opinions were provided after a review of the Veteran's claims file.  The VHA clinician considered the Veteran's report that his back pain started during service and noted that the Veteran only experienced functional low back pain during service and contemporaneous examination of his spine at that time revealed normal findings.  The VHA clinician also noted that the Veteran had a normal separation physical examination in April 1980.  Further, this VHA clinician highlighted the fact that there is no evidence of treatment for back pain between 1980 and 2008 and the Veteran's treatment in 2008 followed a work related incident in 2006 where he reportedly injured his spine.  Accordingly, the Board finds that the January 2010 and December 2011 VHA opinions are more probative than the Veteran's lay statements or the opinions provided by the Veteran's private chiropractor concerning whether his back disability is related to active service.  

This conclusion is supported by a review of the Veteran's January 2007 SSA examination.  At that time, the Veteran reported that his back pain had begun 3 months earlier and he attributed his back pain to repetitive heavy lifting during his employment.  The Veteran did not report - and the SSA examiner did not indicate - any in-service back problems or that he had experienced back pain since his service separation.  Further, when the Veteran began seeking VA treatment in January 2008, he did not report that his back pain was related to service; instead, he reported in January 2008 that his back pain had begun in 2006 several decades after his service separation.  This persuasively suggests that the Veteran did not experience chronic back pain continuously since his service separation.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (finding that contemporaneous evidence has greater probative value than history as reported by the Veteran).  Accordingly, the Board finds that the Veteran has not established the required nexus between his currently diagnosed lumbar spine disability and active service.  Therefore, the Board finds that service connection for a back disability is not warranted.

As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for a lumbar spine disability is denied.



____________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


